Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 1383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-20190193725-A1) in view of Schwie (US-20170357258-A1) and Breer (US-20190061689-A1).
Regarding Claim 1, Suzuki teaches;
A parking-space-exit assist system (taught as an exit assist apparatus, paragraph 0001) comprising: 
a driver device of a driver (taught as a remote control device, paragraph 0038, Fig 2, element 60) and 
an assist device (taught as an exit assist ECU, element 50) disposed in a vehicle and configured to determine, intermittently at prescribed intervals, based on the position information received from the driver device, a distance between the driver device and the vehicle (taught as setting an exit position based on the detected driver device position, paragraph 0063; while the driver device does not transmit position information, the controller detects the position, and would be obvious to switch which device determines the position; for example, using a GPS signal as opposed to calculating with a distance detector helps alleviate potential line of sight issues), and 
automatically cause, the vehicle to exit a parking space (taught as controlling the vehicle along an exit route, abstract). However, Suzuki does not teach; a driver device configured to automatically transmit position information including information associated with a position of the driver device, and an expected time for arrival of the driver device at the vehicle, and 
when the determined distance, between the driver device and the vehicle is within a prescribed distance and when the determined expected time for arrival of driver device at the vehicle is within a prescribed amount of time.
Schwie teaches; a driver device configured to automatically transmit position information including information associated with a position of the driver device (taught as a remote computing device which transmits its location to a vehicle, paragraph 0059; while not continuously automatic, it occurs automatically in response to a trigger not controlled by the remote computing device [such as a payment]);  and an expected time for arrival of the driver device at the vehicle (taught as determining a time of arrival, paragraph 0018), and
automatically cause, the vehicle to exit a parking space when the determined expected time for arrival of driver device at the vehicle is within a prescribed amount of time (taught as controlling the vehicle to arrive before the time of arrival, paragraph 0061; while not explicitly a time threshold, arriving as close to the arrival time as possible is effectively creating a variable threshold equal to the time it takes for the vehicle to arrive to the location),
wherein the driver device is further configured to: output a notification (taught as a prompt to a remote computing device, when the vehicle is able, whether the user desires the vehicle to move towards the user, paragraph 0016), in response to a determination that the determined distance between the driver device and the vehicle is within a prescribed distance (taught as determining whether the vehicle is within a predetermined distance of the user, paragraph 0022) and the determined expected time of arrival of the driver device at the vehicle is within a prescribed amount of time (taught as analyzing the time of user arrival and time to reach the desired location, paragraph 0018 and 0061), that the vehicle is able to exit the parking space (taught as prompting the user regarding the availability of moving the vehicle to the user, paragraph 0011).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a driver device as taught in Suzuki (a remote control key, paragraph 0061) with the ability to transmit location information as taught by Schwie in order to create a more convenient, hands off initiation of an automated parking space exit. By incorporating a distance 
However, Schwie does not teach; between the driver device and the vehicle is within a prescribed distance and when the driver device is expected to arrive at the vehicle within a prescribed amount of time.
Breer teaches; when a distance, which is measured intermittently at prescribed intervals, between the driver device and the vehicle is within a prescribed distance and when the driver device is expected to arrive at the vehicle within a prescribed amount of time (taught as time-of-flight analysis proximity detection, paragraphs 0085 and 0087).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the apparatus taught by Suzuki and modify it with the proximity trigger taught by Breer in order to create a more convenient, hands off initiation of an automated parking space exit.
While Breer does not explicitly teach measuring the distance intermittently at prescribed intervals, it is inherent in the description of the invention and would be obvious to one of ordinary skill in the art. Breer teaches sending out multiple signals as further verification prior to granting authorization (paragraph 0029, specifically cyclically in paragraph 0087). This also implicitly serves to measure the distance repeatedly. One would not want the distance to be measured near constantly, as that would waste battery life on the driver device and the vehicle, while one would not want to be able to travel too far before sending out another distance inquiry and force the driver to wait for the car to activate the parking exit assist. The interval at which this is done is merely an optimization, which could easily be achieved by one of ordinary skill in the art with simple experimentation.

Regarding claim 2, Suzuki as modified by Schwie and Breer teaches: 
see Claim 1 rejection). Suzuki additionally teaches; a first controller configured to generate a control signal for causing the vehicle to exit the parking space when the distance between the driver device and the vehicle is within the prescribed distance (taught as a main switch, Fig 1, element 40). However, Suzuki does not teach; wherein the assist device comprises: a first determiner configured to determine the distance between the driver device and the vehicle.
Breer teaches; wherein the assist device comprises: a first determiner configured to determine the distance between the driver device and the vehicle (taught as transmitters to measure distance, paragraphs 0085 and 0087); and 
It would have been obvious to one of ordinary skill in the art to incorporate the distance determination from Breer into Suzuki’s taught signal generator in order to provide a hands free trigger to cause the vehicle to exit and further automate the process.

Regarding claim 3, Suzuki as modified by Schwie and Breer teaches:
The parking-space-exit assist system of claim 2 (see Claim 2 rejection). Suzuki further teaches; wherein the assist device further comprises a first generator configured to generate a parking-space-exit path of the vehicle (taught as an exit route generation unit, Fig 2 element 505), and 
wherein the first controller is configured to generate a control signal so that the vehicle exits the parking space according to the parking-space-exit path generated in the first generator (taught as an exit route following control unit, Fig 2, element 506).

Regarding claim 4, Suzuki as modified by Schwie and Breer teaches: 
The parking-space-exit assist system of claim 3 (see claim 3 rejection). Suzuki further teaches; wherein the first generator is configured to generate the parking-space-exit path (taught as an exit route generation unit, Fig 2 element 505) of the vehicle inDB1/ 112728609.1Page 4 of 12Application No. 16/172,151Docket No.: 123134-5025 consideration of a parking-space-exit direction selected by the driver (taught as a method of setting the exit position via a remote control key, paragraph 0061).

	Regarding claim 5, Suzuki as modified by Schwie and Breer teaches; 
	The parking-space-exit assist system of claim 2 (see Claim 2 rejection). However, Suzuki as modified by Breer does not teach; wherein the assist device further comprises a second determiner configured to determine an amount of time taken for the driver device to reach the vehicle, and wherein the first controller is configured to generate a control signal for causing the vehicle to exit the parking space when the distance between the driver device and the vehicle is within the prescribed distance and when the amount of time is a prescribed amount of time or less.
	Schwie teaches; wherein the assist device further comprises a second determiner configured to determine an amount of time taken for the driver device to reach the vehicle, and wherein the first controller is configured to generate a control signal for causing the vehicle to exit the parking space when the distance between the driver device and the vehicle is within the prescribed distance and when the amount of time is a prescribed amount of time or less (taught as the autonomous vehicle system coordinating the user’s arrival time with the vehicles departure and arrival time, paragraph 0062).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate Schwie’s system with the teachings of Suzuki and Breer in order to more accurately predict when to perform the automated parking-space-exit maneuver for the convenience of the user by minimizing any waiting time required for a parking exit maneuver to be executed.
	While neither Suzuki, Schwie nor Breer teach separate controllers and determiners, one could split the controller and determiner functionality of the transmitter taught by Breer of distance and time from the time-of-flight analysis into first and second determiners respectively as a way to parallel 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple controllers and determiners since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. 
	To recap, the transmitter taught by Schwie could be split into a first determiner to determine the distance between the driver device and the vehicle, a second determiner to determine the time it takes for the driver to arrive, and a first controller to create a trigger signal to cause the vehicle to exit. This would be combined with Schwie’s taught travel time determination to predict when to activate the parking-space-exit assist maneuver.

	Regarding claim 6, Suzuki as modified by Breer teaches;
	The parking-space-exit assist system of claim 4 (see Claim 4 rejection), wherein the assist device further includes a second generator configured to generate a parking-space-exit path of the vehicle (taught as an exit route generation unit, Fig 2 element 505) and wherein the first controller is configured to generate a control signal so that the vehicle exits the parking space according to the parking-space-exit path generated in the second generator (taught as a method of setting the exit position via a remote control key, paragraph 0061).
	While neither Suzuki, Schwie nor Breer teach separate generators and control signals, one could have split the exit generation unit creating the parking path into separate generators, which then could trigger the exit route following control unit (Suzuki Fig 2, element “506”). 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple generators and control signals as a way to parallel process and add in mechanical Nerwin v. Erlichman, 168 USPQ 177, 179. 
	To recap, the exit control unit as taught by Suzuki would be split as a second generator to create the parking space exit path and a first controller to create the trigger signal to cause the vehicle to exit along that path.

Regarding claim 7, Suzuki as modified by Schwie and Breer teaches; 
	The parking-space-exit assist system of claim 6 (see Claim 6 rejection). Suzuki further teaches; wherein the second generator is configured to generate the parking-space-exit path of the vehicle in consideration of a parking-space-exit direction selected by the driver and a parking-space-exit direction (taught as choosing an exit direction with user input, paragraph 0061).

	Regarding claim 8, Suzuki as modified by Schwie and Breer teaches; 
	The parking-space-exit assist system of claim 2 (see Claim 2 rejection). Suzuki further teaches; wherein the driver device comprises: 
	a display unit (taught as a touch screen display, paragraph 0061); 
	a second controller configured to control a parking-space-exit application (taught as a remote control key, paragraph 0038); and 
	a third controller configured to control operation of the driver device on the basis of a driver's selection received via the parking-space-exit application and information received from the assist device (taught as the main switch to control/instruct the parking operation, paragraph 0038).
	While neither Suzuki, Schwie nor Breer teach separate controllers, one could split the functionality of the remote control key/main switch into separate controllers for an application and 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple controllers since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
	To recap, the remote control key from Suzuki as split would have a display unit, a controller to control the application as the second controller, and a controller to control the operation of the driver device.

Regarding claim 11, Suzuki as modified by Schwie and Breer teaches;
The parking-space-exit assist system of claim 2 (see claim 2 rejection). Suzuki further teaches; wherein the driver device further comprises;
a fourth controller configured to transmit the signal to the assist device for causing the vehicle to exit the parking space upon receiving a corresponding input from the driver (taught as a user input, such as buttons on remote control key, element 3, instructing the exit maneuver and direction, paragraph 0061).
	While neither Suzuki, Schwie nor Breer teach separate [fourth] controllers, one could split the functionality of the remote control key/main switch into separate controllers for an application and controlling operation of the driver device as second and third controllers respectively as a way to parallel process and add in mechanical part redundancy. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple controllers since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 

Regarding claim 12, Suzuki as modified by Schwie and Breer teaches;
The parking-space-exit assist system of claim 11 (see Claim 11 rejection). However, Suzuki does not teach; wherein the assist device further comprises a signal requester configured to generate a position request signal that requests for the position information of the driver device, wherein the driver device further comprises a signal generator configured to generate a position signal related to the position request signal, and wherein the first determiner is configured to determine the distance between the driver device and the vehicle by using speeds of the position request signal and the position signal and a time difference between time at which the position request signal is transmitted and time at which the position signal is received.
Breer teaches; wherein the assist device further comprises a signal requester configured to generate a position request signal that requests for the position information of the driver device, wherein the driver device further comprises a signal generator configured to generate a position signal related to the position request signal (taught as combining a signal requester and signal generator to transfer position information via a mobile identification transmitter, paragraphs 0036-0041), and 
wherein the first determiner is configured to determine the distance between the driver device and the vehicle by using speeds of the position request signal and the position signal (taught as using an evaluation device to analyze the distance, paragraph 0092) and a time difference between time at which the position request signal is transmitted and time at which the position signal is received (taught as time-of-flight analysis of the communication signal, paragraph 0011).
It would have been obvious to one having ordinary skill in the art at the time the invention to include the distance measuring of Breer into the elements taught by Suzuki in order to provide a means to measure the distance between a user and their vehicle as a way to trigger the parking-space-exit maneuver.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-20190193725-A1) as modified by Schwie (US-20170357258-A1) and Breer (US-20190061689-A1), and further in view of Wilson (US-20130231824-A1).
	Regarding claim 9, Suzuki as modified by Schwie and Breer teaches;
	The parking-space-exit assist system of claim 8 (see claim 8 rejection). However, Suzuki as modified by Breer does not teach; wherein the second controller is configured to receive a selection on a parking-space-exit period of the vehicle and a selection on a parking-space-exit direction of the vehicle via the display unit and provides the selections to the third controller.
	Wilson teaches; wherein the second controller is configured to receive a selection on a parking-space-exit period of the vehicle and a selection on a parking-space-exit direction of the vehicle via the display unit and provides the selections to the third controller (taught as a user defined wait time, paragraph 0028).
	It would have been obvious to one having ordinary skill in the art at the time the invention to include and to combine the remote control key of Suzuki with the wait time selection of Wilson to give the user more control over when the vehicle would exit the parking space.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-20190193725-A1) as modified by Schwie (US-20170357258-A1) and Breer (US-20190061689-A1) as applied to claim 8 above, and further in view of Pai (US-20170026796-A1).
	Regarding claim 10, Suzuki as modified by Schwie and Breer teaches;
The parking-space-exit assist system of claim 8 (see claim 8 rejection). Suzuki as modified by Schwie and Breer further teaches; and wherein the first determiner is configured to determine the distance between the driver device and the vehicle by using position information of the vehicle provided from a second module configured to receive the position information of the vehicle and by using the taught as time of flight analysis, proximity detection, paragraphs 0085 and 0087 of Breer). However, Suzuki as modified by Schwie and Breer does not teach; wherein the driver device further includes a first module configured to receive position information of the driver device.  
Pai teaches; wherein the driver device further includes a first module configured to receive position information of the driver device (taught as a GPS antenna, paragraph 0004).
	It would have been obvious to one having ordinary skill in the art at the time the invention to incorporate the distance measuring of Pai into the elements taught by Suzuki and Breer in order to communicate the locations of separate mobile devices, and use this information to determine distance/time triggers to provide subsequent triggers for an autonomous parking maneuver to activate. In addition, the use of GPS has become increasing used in both vehicles and remote devices like cell phones, making it relatively obvious to integrate distance measurement through the already existing technology.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US-20190193725-A1) as modified by Schwie (US-20170357258-A1) and Breer (US-20190061689-A1) as applied to claim 1 above, and further in view of Tesla (see previous office action).
Regarding claim 13, Suzuki as modified by Schwie and Breer teaches;
The parking-space-exit assist system of claim 1 (see claim 1 rejection). However, Lavoie does not teach; wherein the driver device is further configured to receive, in response to the notification, an input from the driver to determine whether to transmit a signal to the assist device for causing the vehicle to exit the parking space.
Tesla teaches; an input from the driver to determine whether to transmit a signal to the assist device for causing the vehicle to exit the parking space (taught as presenting the autopark and summon command to the user when available/able to determine an appropriate path page 79, and executing it upon an input command from the user, pages 79-82).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the confirmation signal to perform the maneuver as taught in Tesla in the system taught by Suzuki in order to improve the usability of the summon and autoparking feature. It would not make sense to suggest or allow a user to autonomously summon or autopark when the system is incapable or in situations that require manual control.

Regarding claim 14, Suzuki as modified by Schwie, Breer and Tesla teaches;
The parking-space-exit assist system of claim 13 (see claim 13 rejection). Suzuki further teaches; wherein the signal transmitted by the driver device is to cause the vehicle to exit the parking space upon receiving the signal (taught as a user input, such as buttons on remote control key, element 3, instructing the exit maneuver and direction, paragraph 0061).
	While neither Suzuki, Schwie nor Breer teach separate [fourth] controllers, one could split the functionality of the remote control key/main switch into separate controllers for an application and controlling operation of the driver device as second and third controllers respectively as a way to parallel process and add in mechanical part redundancy. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple controllers since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 

Regarding claim 15, Suzuki as modified by Schwie, Breer and Tesla teaches;
see claim 13 rejection). However, Lavoie does not teach; wherein the signal transmitted by the driver device is to cause the vehicle to exit the parking space after a predetermined time after receiving the signal.
Schwie teaches; cause the vehicle to exit the parking space after a predetermined time after receiving the signal (taught as delaying the departure of the vehicle to arrive at the requested location, paragraph 0062).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a driver device as taught in Lavoie with the time of arrival information as taught by Schwie in order to create a more convenient, hands off initiation of an automated parking space exit. By incorporating a time component, one can more effectively cause the vehicle control exit the parking space in a way convenient to the user, such as by meeting the user halfway, or at a predetermined time and location to retrieve the user, as suggested by Schwie (paragraph 0059). Using time as a trigger in addition to distance can accommodate more situations, such as when ‘time of flight’ analysis of distance could incorrectly estimate when the vehicle should start the unparking maneuver [for example, in a parking garage where a floor level may indicate a position in a threshold distance, but only temporarily so, or still requiring a significant walking path to close the distance].

Regarding claim 16, Suzuki as modified by Schwie, Breer and Tesla teaches;
The parking-space-exit assist system of claim 13 (see claim 13 rejection). However, Suzuki does not explicitly teach; wherein the signal transmitted by the driver device is to cause the vehicle to exit the parking space when the driver device is at a predetermined distance away from the vehicle.
Schwie teaches; wherein the signal transmitted by the driver device is to cause the vehicle to exit the parking space when the driver device is at a predetermined distance away from the vehicle. taught as the communication occurring only when the user is within the predetermined distance, paragraph 0010, which subsequently causes the prompt to determine whether the vehicle exits and approaches the user, paragraph 0011).
	While neither Suzuki, Schwie nor Breer teach separate [fourth] controllers, one could split the functionality of the remote control key/main switch into separate controllers for an application and controlling operation of the driver device as second and third controllers respectively as a way to parallel process and add in mechanical part redundancy. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple controllers since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a driver device as taught in Suzuki (a remote control key, paragraph 0061) with the ability to transmit location information as taught by Schwie in order to create a more convenient, hands off initiation of an automated parking space exit. By incorporating a distance component, one can more effectively cause the vehicle control exit the parking space in a way convenient to the user, such as by meeting the user halfway, or at a predetermined location to retrieve the user, as suggested by Schwie (paragraph 0059). 

Response to Arguments
The applicant argues on page 6 of the remarks that the rejection of the independent claim is improper as the recited prior art, Lavoie, is out of date. The examiner agrees, and withdraws the rejection. However, a rejection without Lavoie is presented above.
Applicant argued that none of the cited references suggest a notification in response to a determination that the vehicle is within a prescribed distance and expected arrival time is within a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662